Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-4, 7-20 are pending in this application, which is an RCE of Serial Number 15/735832, which is a 371 of PCT/US2016/037370.  Amended claims 1, 7, 9 and canceled claim 6 are noted.
	The preliminary amendment dated 1/28/21 has been entered and carefully considered.  The examiner appreciates the amendments to the claims.  In view of said amendments, the previous 112 rejection and the previous art rejection have been withdrawn.
	Claims 8, 14-20 are withdrawn from consideration as being directed to a nonelected invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3, the term “the plasma” lacks antecedent basis and/or is confusing as to which plasma is being referred.  The same issue applies to claims 4, 11-12.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (2013/0323435).
Xiao’435 discloses a method of forming a silicon film via atomic layer deposition of cyclic chemical vapor deposition (0044) by providing a substrate in a reactor (0037) and introducing into the reactor a reducing agent such as hydrogen and at least one 
Regarding claim 10, Xiao’435 teaches hydrogen (0047).
Regarding claim 11, Xiao’435 teaches a direct plasma (0085).
Regarding claim 12, Xiao’435 teaches a remote plasma (0085).
Regarding claim 13, Xiao’435 teaches amorphous silicon (0044).

Allowable Subject Matter
Claims 1-4, 7 are allowed over the prior art.  However, the 112 issue needs to be addressed.

Response to Arguments
Applicant's arguments filed on 1/23/21 have been fully considered but they are not persuasive.
	Applicant argues that the references fail to teach reacting hydrogen with a halodisilane precursor to form silicon film (p.6).
The examiner disagrees.  However, Xiao’435 teaches a method of forming a silicon film via atomic layer deposition of cyclic chemical vapor deposition (0044) by providing a substrate in a reactor (0037) and introducing into the reactor a reducing agent such as hydrogen and at least one organoaminodisilane precursor (0047) such as monobromodisilane (0074).
	Applicant’s arguments have been considered but are not deemed persuasive.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        02/24/2021